DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Application Status
Claims 11-16 are pending and have been examined in this application. Claims 1-10 are withdrawn.
This communication is the first action on the merits.
As of the date of this action, no information disclosure statement has been filed on behalf of this case.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: (13) recited in paragraph [0058] and (12) recited in paragraph [0062].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: (901) in Figure 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract is objected to because the content of such is directed to the currently withdrawn claims rather than the claims 11-16 being considered.  
Appropriate correction is required.

Claim Objections
Claim 13 is objected to because of the following informalities:  “the first fixed snap-fit joint and the second fixed snap-fit joint are arranged on, the third side face” appears to be a typographical error and should be “the first fixed snap-fit joint and the second fixed snap-fit joint are arranged on the third side face”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 11 recites the limitation “the shell”, “the first signal part” and “the second signal part”. There is insufficient antecedent basis for such limitations in the claim.

Claim 12 is indefinite because of the recited limitation “an opposite first side face”. It is unclear, to the Examiner, what exactly Applicant is referring to by “opposite”? For example, opposite to what?
Claim 12 is indefinite because of the recited limitation “the vehicle, diagnostic electronic device”. Due to the current comma placement, it appears as if this limitation refers to two separate limitations such as “the vehicle” (if so, then there’s lack of sufficient antecedent basis) and “diagnostic electronic device” (if so, then it is unclear, if Applicant is referring to the same diagnostic device previously recited). Therefore, Examiner suggests amending the limitation to recite “the vehicle diagnostic electronic device” by removing the comma.
Claim 12 is indefinite because of the recited limitation “a second telescoping hole for mounting the second movable snap-fit joint is fainted in the second side face”. It is unclear, to the Examiner, what Applicant is referring to by “fainted”? Examiner suggests amending the limitation to recite “formed” instead of “fainted”.

Claim 13 recites the limitation “the snap-fit manner”, “the third mounting hole” and “the fourth mounting hole”. There is insufficient antecedent basis for such limitations in the claim.

Claim 14 is indefinite because of the recited limitation “wherein the vehicle diagnostic electronic device comprises an opposite mounting side face and a nonslip side face”. It is unclear, to the Examiner, whether Applicant meant to instead recite “wherein the vehicle diagnostic electronic device further comprises an opposite mounting side face and a nonslip side face” or whether the limitations of claim 14 are supposed to replace the limitations of claim 12.
Claim 14 is indefinite because of the recited limitation “an opposite mounting side face”. It is unclear, to the Examiner, what exactly Applicant is referring to by “opposite”? For example, opposite to what?
Claim 14 recites the limitation “the module expansion slot” and “the snap-fit manner”. There is insufficient antecedent basis for such limitations in the claim.
Claim 14 is indefinite because of the recited limitation “the nonslip side face is further provided with nonslip lines and snap-fit direction indication arrows”. It is unclear, to the Examiner, what the nonslip side face was previously provided with for it to further provide in this limitation. Examiner suggests removing the word “further” from the limitation.

Claim 16 recites the limitation “the thermographic instrument”. There is insufficient antecedent basis for such limitation in the claim.

Claim 15 is rejected as being dependent upon a rejected claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Herron (US11423715B1) in view of Feng (CN107832185A).
Regarding claim 11, Herron discloses a vehicle diagnostic electronic system (see at least abstract), wherein the vehicle diagnostic electronic system comprises at least one vehicle diagnostic electronic device, a signal transmission line and a modular tablet computer (see at least line 43 of Col.1-line 3 of Col.2); the first signal part of the modular tablet computer is communicated with the second signal part of the vehicle diagnostic electronic device (see at least line 43 of Col.1-line 3 of Col.2; lines 4-18 of Col.3 and lines 21-65 of Col.4).
Herron fails to disclose the vehicle diagnostic electronic device is mounted on the shell of the modular tablet computer in a snap-fit manner. However, such matter is suggested by Feng (see at least [0008]-[0010], [0014], [0015], [0018], [0044]-[0051] and [0060]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Herron to incorporate the teachings of Feng which teaches the vehicle diagnostic electronic device is mounted on the shell of the modular tablet computer in a snap-fit manner since they are both directed to diagnostic systems and incorporation of the teachings of Feng would increase efficiency of the overall system.

Regarding claim 12, Herron discloses wherein the vehicle diagnostic electronic device comprises as well as an opposite first side face and a second side face (see at least Figures 2-9).
Herron fails to disclose wherein the vehicle diagnostic electronic device comprises a first movable snap-fit joint, a second movable snap-fit joint, a snap-fit joint button; the snap-fit joint button is mounted on the vehicle, diagnostic electronic device; a first telescoping hole for mounting the first movable snap-fit joint is formed in the first side face; a second telescoping hole for mounting the second movable snap-fit joint is fainted in the second side face. However, such matter is suggested by Feng (see at least Figures 1-6, [0008]-[0015], [0018], [0044]-[0051] and [0060]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Herron to incorporate the teachings of Feng which teaches wherein the vehicle diagnostic electronic device comprises a first movable snap-fit joint, a second movable snap-fit joint, a snap-fit joint button; the snap-fit joint button is mounted on the vehicle, diagnostic electronic device; a first telescoping hole for mounting the first movable snap-fit joint is formed in the first side face; a second telescoping hole for mounting the second movable snap-fit joint is fainted in the second side face since they are both directed to diagnostic systems and incorporation of the teachings of Feng would increase efficiency of the overall system.

Regarding claim 14, Herron fails to disclose wherein the vehicle diagnostic electronic device comprises an opposite mounting side face and a nonslip side face; the mounting side face is close to the module expansion slot of the modular tablet computer when the module expansion slot of the modular tablet computer is connected with the vehicle diagnostic electronic device in the snap-fit manner; the nonslip side face is further provided with nonslip lines and snap-fit direction indication arrows. However, such matter is suggested by Feng (see at least Figures 1-6, [0008]-[0015], [0018], [0024], [0044]-[0051] and [0060]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Herron to incorporate the teachings of Feng which teaches wherein the vehicle diagnostic electronic device comprises an opposite mounting side face and a nonslip side face; the mounting side face is close to the module expansion slot of the modular tablet computer when the module expansion slot of the modular tablet computer is connected with the vehicle diagnostic electronic device in the snap-fit manner since they are both directed to diagnostic systems and incorporation of the teachings of Feng would increase efficiency of the overall system. The nonslip side face being further provided with nonslip lines and snap-fit direction indication arrows would have been obvious to one of ordinary skill in the art since using nonslip lines and arrows for further accuracy and user comfort is well known in the art.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Herron (US11423715B1) in view of Feng (CN107832185A) in further view of Troy (US20200003734A1).
Regarding claim 15, Herron as modified by Feng does not explicitly disclose wherein the vehicle diagnostic electronic device is any element selected from a group including a thermographic instrument, a lamp panel, a printer, an oscilloscope, an endoscope, a battery tester, a sensor tester and a projector. However, such matter is suggested by Troy (see at least abstract and [0045]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Herron as modified by Feng to incorporate the teachings of Troy which teaches wherein the vehicle diagnostic electronic device is any element selected from a group including a thermographic instrument, a lamp panel, a printer, an oscilloscope, an endoscope, a battery tester, a sensor tester and a projector since they are all directed to diagnostic systems and incorporation of the teachings of Troy would increase utility of the overall system.

Regarding claim 16, Herron as modified by Feng discloses wherein the vehicle diagnostic electronic device further comprises a communication interface (see at least line 43 of Col.1-line 3 of Col.2; lines 4-18 of Col.3 and lines 21-65 of Col.4).
Herron as modified by Feng does not explicitly disclose when the vehicle diagnostic electronic device is the thermographic instrument, the thermographic instrument is square-shaped; the thermographic instrument is provided with a thermal imaging camera; the thermal imaging camera and the communication interface are located on two reverse surfaces. However, such matter is suggested by Troy (see at least abstract, [0045] and [0130]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Herron as modified by Feng to incorporate the teachings of Troy which teaches when the vehicle diagnostic electronic device is the thermographic instrument, the thermographic instrument is square-shaped; the thermographic instrument is provided with a thermal imaging camera since they are all directed to diagnostic systems and incorporation of the teachings of Troy would increase utility of the overall system. The thermal imaging camera and the communication interface being located on two reverse surfaces would have been obvious to one of ordinary skill in the art since the components could be on multiple different surfaces with a finite amount of possibilities.

Allowable Subject Matter
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661. The examiner can normally be reached Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M./Examiner, Art Unit 3667      

/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667